Citation Nr: 0824479	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal. The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.



CONCLUSION OF LAW

Hearing loss was not incurred in active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in July 2005.  The letter addressed all 
four notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.   Supplemental notice 
compliant with the requirements set forth in Dingess was 
provided to the veteran as part of a supplemental statement 
of the case (SSOC) in November 2006.  To the extent there was 
any deficiency in the notice provided to the veteran related 
to his claim, such error was harmless error given that 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records.  
Additionally, the veteran was afforded a VA examination in 
December 2005.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.


II. Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In such cases, the disease is presumed under the law to have 
had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  Although the veteran currently has 
bilateral hearing loss, there must be persuasive competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  After careful 
consideration, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  

The veteran's January 1967 enlistment examination indicated 
that the veteran's ears were normal.  As demonstrated by an 
audiological evaluation performed at the time of his 
enlistment, it appears that the veteran demonstrated some 
hearing loss prior to entering the service.  At his 
enlistment examination, the veteran demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
10 (20)
/
0 (5)
LEFT
10 (25)
15 (25)
15 (25)
/
35 (40)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran's service treatment records are negative for any 
notations of hearing loss, or ear trauma during the veteran's 
military service.  The veteran was examined prior to his 
discharge in January 1969.  At his discharge examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
35
LEFT
0
5
15
/
35

The Board notes that the veteran's hearing levels appear to 
have improved during his period of military service, except 
for his hearing threshold in his right ear at 4000 Hz.  

The first evidence that the veteran experienced hearing 
problems after his discharge from the military is his own 
claim for service connection filed in July 2005, a period of 
more than thirty-six years from the date of his separation 
from service.      

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest documented complaints 
of hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

Because of the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss, the Board finds that the veteran's 
bilateral hearing loss did not manifest to a compensable 
degree in service or within one year thereafter.  

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The veteran underwent audiological testing as part of a VA 
examination in December 2005.  At that time, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
60
65
LEFT
35
50
65
65
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.

The December 2005 VA examiner had the veteran's claims file 
available for review.  The December 2005 examiner noted that 
the veteran's audiometric thresholds were normal by VA 
standards on his discharge examination.  The December 2005 
examiner further noted that the veteran had been exposed to 
artillery noise, tank noise and diesel engine noise in 
service, and occupationally related grain elevator noise 
after service.  At the December 2005 VA examination, the 
veteran denied any recreational noise exposure.  The December 
2005 examiner concluded that the test results were consistent 
with bilateral sensorineural impairment, but that it was not 
likely that the veteran's hearing loss was related to noise 
exposure in the service.

The Board notes that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).   

The opinion of the December 2005 VA examiner is clearly well 
supported by the results of clinical testing and his review 
of the veteran's service treatment records.  The December 
2005 VA examiner's results are also consistent with the lack 
of probative evidence supporting the veteran's contentions.  
The Board finds the conclusions of the December 2005 VA 
examiner highly probative.  

The veteran contends that his bilateral hearing loss is the 
result of noise exposure during service.  Specifically, the 
veteran stated in his July 2005 statement in support of his 
claim, that during his military service he worked as a wheel 
mechanic and as a tank mechanic.  The veteran further 
contends that he was not provided hearing protection, and 
that he was not given a hearing test upon his discharge from 
the military.  In his July 2005 claim, the veteran states 
that he has suffered from bilateral hearing loss since 1969.  

The veteran is certainly capable of providing a history of 
exposure to acoustic trauma in service, as the veteran has 
done, and as has been deemed a credible account by VA.  The 
Board has no reason to doubt the veteran's credibility on 
this matter.  However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  Furthermore, the recollection of 
the veteran is flawed insofar as his service treatment 
records clearly demonstrate that the veteran did in fact 
undergo audiological testing as part of his discharge 
examination.  

The Board finds that the recent statements of the veteran are 
less probative than the negative contemporaneous medical and 
documentary evidence of record.  The veteran neither 
complained of, nor demonstrated hearing loss at the time of 
his separation from service.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the veteran's recollection 
that he has had trouble hearing since 1969 is persuasive 
evidence against the veteran's claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

The Board has considered the veteran's statements that he has 
had hearing loss since his separation from service.  Pursuant 
to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence. However, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence.  Id. 
at 1336-1337.   The Board finds the veteran's statements that 
he has had hearing loss since service to be competent and 
credible.  In this case, however, the veteran's claim cannot 
be granted based upon the lack of a competent medical nexus 
associating his current bilateral hearing loss to his 
service.  Although the veteran is competent to report that he 
has experienced decreased hearing since service, he, as a 
layperson, is not qualified to diagnose hearing loss or 
render an opinion as to its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
attaches more probative weight to the negative VA 
examination.

As the medical or lay evidence supporting the veteran's claim 
is very limited, the Board concludes that the most probative 
evidence of record does not link the veteran's current 
bilateral hearing loss to service.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for bilateral hearing 
loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


